[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDER
The plaintiff's complaint brought against multiple defendants alleges personal injuries and damages as a result of an alleged assault and/or negligent acts of the defendants.
At the plaintiff's request, a hearing in damages was held on March 25, 1993 as to his claim against the co-defendant Steven Carusone, against whom a default entered by virtue of his failure to appear. Suit against the remaining defendants has not yet reached trial list status but has been claimed by the plaintiff for a jury hearing.
The court believes that the better procedure is to reserve disposition of the plaintiff's claim against the defendant — Carusone until a hearing at which the liability of all parties, including Carusone, can be considered. See CT Page 2889 Culetsu v. Dix, 149 Conn. 456, 459 (1962). In this way, at least as to the claim of negligence, the trier will be in a better position to assess the proportionate share of damages, if any, for which each defendant is liable. Sec. 52-572h, Conn. Gen. Stat.
Accordingly, no findings are made regarding evidence received at the hearing in damages, and such hearing shall be treated as a nullity without prejudice to all parties.
So ordered.
GAFFNEY, J.